Citation Nr: 1544236	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-11 384	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for arteriosclerotic heart disease, to include as secondary to herbicide exposure.

2. Entitlement to service connection for hypertensive vascular disease, to include as secondary to herbicide exposure.

3. Entitlement to service connection for chronic renal disease, to include as secondary to herbicide exposure.

4. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2014, the Veteran testified at a Board hearing before Veteran's Law Judge Mark Halsey via videoconference from the RO in Detroit, Michigan.  In the months between that hearing and the issuance of the below remand, Judge Halsey retired from his position with the Board.  Generally speaking, the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  In August 2015, the Veteran and his attorney were notified of this fact and given the opportunity to testify again at a new hearing.  In a letter received by the Board on September 14, 2015, the Veteran expressly declined another hearing and requested that the case be considered on the evidence of record.   The appeal was subsequently assigned to the below signed Veterans Law Judge.  38 C.F.R. § 19.3 (2014).

In the January 2014 hearing, the Veteran and his representative raised the issue of entitlement to service connection for PTSD.  Inasmuch as that raises an informal claim for service connection, that issue has yet to be fully adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Further, if a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as Type II diabetes mellitus and arteriosclerotic cardiovascular disease, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2014).

Generally speaking, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313 (2014); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam). In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  

Also, the Department of Defense (DOD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean demilitarized zone (DMZ) to defoliate the fields of fire between the front line defensive positions and the south barrier fence. The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line. There is no indication that the herbicide was sprayed in the DMZ itself. Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used. Field artillery, signal and other engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange. The estimated number of exposed personnel is 12,056. If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply. See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The Veteran in this case does not contend that he had service on the landmass or the inland waters of Vietnam or in the Korean DMZ.  However, effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent (such as "Agent Orange") during the Vietnam era.  

Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent. For purposes of this paragraph, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member of such aircraft.  Such exposure constitutes an injury under 38 U.S.C. 101(24)(B) and (C). If an individual described in this paragraph develops a disease listed in 38 C.F.R. § 3.309(e) as specified in paragraph (a)(6)(ii) of this section, it will be presumed that the individual concerned became disabled during that service for purposes of establishing that the individual served in the active military, naval or air service. 38 C.F.R. § 3.307(a)(6)(v).

The record reflects that the Veteran served as a member of the Air Force.  He has also testified that he served at Kadena Air Force Base in Okinawa, Japan.  During that period he alleges that he had regular contact with various aircraft, specifically that he was assigned to a unit which moved and "parked" various aircraft when they came into the base.  His DD-214 indicates that his specialty number was 60350 and his title was Vehicle Operator.  

The above evidence suggests that it is likely that the Veteran regularly and repeatedly had contact with aircraft during the Vietnam era.  However, the question remains as to whether any of these aircraft were the C-123 discussed in 38 C.F.R. § 3.307(a)(6)(v).  The regulations are particularly specific that this is the only qualifying aircraft.  Therefore, on remand, further development is required to determine whether the Veteran or the Veteran's squadron/Air Base performed operations on these types of aircraft.  

In connection with the above directive, the Board also notes that while the Veteran's service treatment records are associated with the file, it does not appear that the RO has obtained the Veteran's complete military personnel records which may be helpful in establishing the Veteran's various stations throughout his military service.  Thus, on appeal, the AOJ should make efforts to obtain the Veteran's military personnel records and associate those with the claims file.  38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(3) (2014).  

Finally, VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but  (a) contains competent evidence of a currently diagnosed disability, (b) establishes that the Veteran suffered an event, injury, or illness during active service, and (c) indicates that the claimed disability may be associated with the established event, illness or injury.  38 C.F.R. § 3.159(c)(4)(1).  The Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In the instant matter, the Veteran has a present diagnosis of renal disease, type II diabetes mellitus, hypertension, and arteriosclerotic heart disease.  He has also testified that throughout his period of active service on various air bases, he was repeatedly exposed to hazardous materials such as exhaust fumes and jet fuel.  He has also submitted various articles that allege a link between his various disabilities and jet fuel exposure.  Thus, the Board finds that the "low threshold" has been met and the Veteran should be afforded a VA opinion regarding the possible etiology of his various claimed conditions.  Accordingly, on remand, the claims file should be forwarded to a physician of appropriate knowledge and skill to offer an opinion as to whether it is at least as likely as not that the Veteran's disabilities on appeal manifested as a result of his exposure to hazardous materials such as jet fuel and exhaust.  

Additionally, the Board notes that neither renal failure or hypertension are included among the diseases for which service connection is presumed in connection with herbicide exposure under 38 C.F.R. § 3.307(e).  However, this does not preclude direct service connection presuming the Veteran is able to provide evidence of a medical nexus between the disease or disability and herbicide exposure based.  Thus, if VA is able to verify that the Veteran had contact with C-123 aircraft during the Vietnam era, then the requested medical opinions regarding hypertension and renal failure should also address a nexus to herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he provide any information or evidence in his possession, including lay assertions of others with whom he served, involving C-123 aircraft being serviced or "parked" at the locations in which he was stationed during the Vietnam era.  

2. Obtain and associate with the Veteran's claims file all available military personnel records that document the Veteran's various stations throughout his military career.  If the requested records are not available, the Veteran should be given notice of the steps taken to obtain those records and given adequate opportunity to provide any evidence in his possession of his various stations during his active service.

3. Thereafter, the AOJ should take all reasonable steps to determine whether C-123 aircraft were serviced or maintained at any location in which the Veteran was stationed during his service during the Vietnam era.  All steps taken to determine this information must be documented in the claims file, and if corroboration is not possible, then this should be documented in the claims file as well.  

4. Forward the claims file to an appropriate physician for an opinion regarding the possible etiology of the Veteran's various claimed conditions.  The complete record, including a copy of this remand, should be made available to the providing examiner for their review.  The need for a physical examination is left to the discretion of the examiner selected to write the opinion.  The examiner should review the entire record and provide the following opinions:

(a) Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's arteriosclerotic heart disease manifested as a result of exposure to hazardous materials such as jet fuel and exhaust.

(b) Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diabetes mellitus, type II, manifested as a result of exposure to hazardous materials such as jet fuel and exhaust.

(c) Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's hypertensive vascular disease manifested as a result of exposure to hazardous materials such as jet fuel and exhaust.  If the AOJ establishes that the Veteran was exposed to C-123 aircraft during his active service, the examiner should also opine whether it is at least as likely as not that his hypertension manifested as a result of herbicide exposure.  

(d) Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's renal disease manifested as a result of exposure to hazardous materials such as jet fuel and exhaust.  If the AOJ establishes that the Veteran was exposed to C-123 aircraft during his active service, the examiner should also opine whether it is at least as likely as not that his renal disease manifested as a result of herbicide exposure.  

A complete rationale for each opinion should be given and should include citation to evidence of record, known medical principles and medical treatise evidence.

5. Thereafter, the AOJ should readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case and afforded adequate time to respond before returning the record to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




